Citation Nr: 0610094	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran does not currently have prostatitis.  

2.  The veteran's psychiatric disorder is manifested 
primarily by symptoms that include nightmares, intrusive 
thoughts, startle response, depressed mood, and sleep 
impairment; without evidence of circumlocutory speech, 
stereotyped speech, flattened affect, panic attacks, 
impairment of short-or long-term memory, impaired judgment, 
or impaired abstract thinking.  These symptoms reflect no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 

3.  The veteran's sole service-connected disability is PTSD, 
rated as 30 percent disabling.

4.  The veteran has a high school education with 1 year of 
college and has been employed as a mechanic.

5.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).  

2.  The schedular criteria for a rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005). 

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic prostatitis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Although VA outpatient records dated in April 2000 showed 
that the veteran received medical care for chronic 
prostatitis, a September 2005 VA examination included the 
examiner's comment that there were no findings to suggest 
active prostatitis.  The diagnoses included prostatitis, by 
history, currently asymptomatic.  

As for service incurrence, there are no inservice complaints, 
findings or diagnoses regarding prostatitis.  The veteran was 
treated for urethritis and penile discharge, but the 
separation examination noted a normal genitourinary 
evaluation.  The  September 2005 VA examination included the 
examiner's opinion that the in-service complaints were 
related to gonorrhea.  The examiner further observed that the 
veteran first developed symptoms after service. 

The competent medical evidence does not indicate that the 
claimed prostatitis currently exists.  With respect to the 
September 2005 diagnosis of prostatitis "by history," this 
manifestly does not indicate the presence of prostatitis at 
the time of the examination.  Service connection may not be 
granted for a diagnosis of a disability by history.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  To the extent that 
the veteran himself contends that he currently has chronic 
prostatitis, as a lay person without medical training he is 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent evidence of a current disability, the claim of service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Hickson, 12 Vet. App. at  253.  

Entitlement to a higher rating than 30 percent for PTSD  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In a January 2001 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In February 
2003, the veteran submitted an application for Increased 
Compensation Based on Unemployability which the RO also 
considered a claim for increase for PTSD.  In the April 2003 
rating action on appeal, the RO denied the claim for 
increase. 

The next highest rating of 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Global Assessment of Functioning (GAF) scores reflect the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American  
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers); a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of the next higher rating.  
The record includes VA treatment records that show the 
veteran has been receiving PTSD counseling and VA 
examinations conducted in December 2001, April 2003 and 
September 2005. 

In regard to industrial impairment, it has been noted that 
the veteran is currently unemployed; however, at the April 
2003 VA examination he reported that he was no longer working 
because he lost coordination in his hands due to carpal 
tunnel syndrome.  It was further noted that prior to his 
unemployment he had lost no time due to PTSD.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
At VA examination in December 2001, he reported that he was 
married for 1 year subsequent to service discharge but 
divorced due to his spouse's pregnancy by another man.  He 
has fathered 4 children by different partners.  He reported a 
strong bond with his children and saw them on a regular 
basis.  He had supportive friends and is active in church.  
The April 2003 examination noted that the veteran's social 
functioning was not significantly impaired and he was the 
local president of a social ministry group that met twice a 
month.  The September 2005 VA examination report shows that 
he had minimal social interactions outside his family.  He 
reported that he was easily agitated and demonstrated mood 
lability with frequent angry outbursts.   

The Board reviewed and considered the range of GAF scores.  
The GAF scores assigned from October 2001 to September 2005 
have ranged from 45 to 67.  GAF scores are not controlling, 
but must be accounted for as they represent the assessment of 
trained medical observers.  While the GAF scores are 
indicative of ongoing symptomatology including periods of 
exacerbation, the veteran's 30 percent disability rating 
reflects the fact that he experiences significant psychiatric 
symptoms.  

VA outpatient records show that at times, the veteran was 
unable to sleep well and intrusive thoughts of combat still 
occurred.  He is socially isolated.  

Significantly, at most of the VA examinations the veteran was 
found generally functioning independently, appropriately, and 
effectively.  He exhibited some anxiety, depression, and 
blunted affect.  However, his conversation has always been 
normal, not circumlocutory, stereotyped, illogical, obscure, 
or irrelevant.  The veteran did not describe panic attacks.  
His memory was noted to be preserved, not limited to 
retention of only highly learned tasks, much less marked by 
memory loss for close relatives, or his own occupation or 
name.  In general, his judgment was noted to be adequate.  
Besides the toe tapping noted at a December 2001 examination, 
he has not exhibited any obsessional rituals.  Moreover, the 
assigned GAF scores would not support a conclusion that a 
higher evaluation is warranted.  In sum, the veteran's 
symptoms did not more closely approximate the criteria 
required for a 50 percent rating.  The preponderance of the 
evidence is against a claim for a higher evaluation for PTSD.  


Entitlement to TDIU

The veteran claims that his service-connected disability 
renders him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran's only service-connected 
disability is PTSD, evaluated as 30 percent disabling.  The 
medical evidence indicates that the veteran has several 
nonservice-connected disabilities, including carpal tunnel 
syndrome.  

The veteran has a high school education and 1 year of 
college.  On his formal TDIU application he reported that he 
last worked in November 1998, as a mechanic.  The veteran 
thus fails to satisfy the minimum percentage requirements for 
TDIU under 38 C.F.R. § 4.16(a).  However, it is the 
established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  The rating 
board did not refer this case for extra-schedular 
consideration.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric Diagnostic 
Codes provide for higher ratings, but the required 
manifestations have not been shown.  The medical evidence 
demonstrates that the veteran's service-connected PTSD does 
not preclude him from securing or following substantially 
gainful employment.  The medical evidence indicates that he 
has moderate PTSD which undoubtedly limits employment 
options, but the record does not support his claim that he is 
unable to work due solely to his service-connected 
disability.  The Board acknowledges that a VA examiner in 
October 2000 opined that the veteran was unemployable due to 
his lability, as well as due to the chronicity and severity 
of his PTSD.  However, over the course of his PTSD counseling 
his psychiatric symptomatology has decreased significantly.  
Further, the veteran indicated that his unemployment status 
resulted from his physical limitations produced by non-
service connected disabilities.  Still further, the VA 
examiner in September 2005 noted that the mental status 
findings did not demonstrate any limitations that would 
preclude employment.  There was no observable impairment in 
his thought processes or communication skills.  While he 
obviously has significant impairment associated with his 
nonservice-connected disabilities, and this would hinder him 
in his occupation as a mechanic, it has not been shown that 
his PTSD would prevent him from securing or following a 
substantially gainful occupation.  It appears that the 
veteran would be employable in a sedentary position.  
Accordingly, the Board is unable to conclude that entitlement 
to a TDIU has been shown.  As the preponderance of the 
evidence is against the claim, it is denied.  

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the appellant with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this 
case, the RO sent correspondence to the veteran in October 
2001, February 2003 and May 2005; statements of the case and 
a supplemental statement of the case.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  

There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing of the 
notice to the appellant was harmless because of the thorough 
and informative notices provided throughout the adjudication.  
The appellant was provided notice of the type of information 
and evidence needed to substantiate his claims, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the possible awards.  Despite 
the inadequate notice provided on that element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a decision.  See Bernard v. Brown, 4 Vet. App.  
384 (1993).  In that regard, as the Board has concluded that 
the preponderance of the evidence is against the claims, any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  Any defect with 
regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained VA treatment records and afforded the veteran 
VA examinations in connection with his claims.  While the 
veteran is receiving Social Security Administration (SSA) 
benefits, he has not reported that those records contain any 
relevant evidence regarding the claims before the Board.  The 
veteran has indicated that the SSA benefits were granted in 
conjunction with a non-service connected physical disability 
that is not at issue.  There would be no possible benefit to 
remanding this claim yet again to conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  VA has not had any failure to obtain evidence of 
which VA must notify the veteran.  38 C.F.R. § 3.159(e).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for prostatitis is denied.

An evaluation in excess of 30 percent for PTSD is denied.

A TDIU is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


